93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph W. HIGGINS, Appellant,v.William K. SUTER, et al., Appellees.
No. 96-5015.
United States Court of Appeals, District of Columbia Circuit.
Aug. 1, 1996.

Before:  WALD, SILBERMAN, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  Upon consideration of the foregoing and the motion for reconsideration of the court's order denying the motion to expedite, it is


2
ORDERED AND ADJUDGED that the district court's order filed December 26, 1995 be affirmed.  The district court did not abuse its discretion in dismissing the complaint as frivolous in light of the complaint's fanciful factual allegations.   See Denton v. Hernandez, 504 U.S. 25, 33 (1992);   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  It is


3
FURTHER ORDERED that the motion for reconsideration be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.